Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 63147145, filed 02/08/2021.

Claims 1-7 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Beason et al. [US 20200134537 A1, 2020-04-30] in view of Gomes et al. [US 20200327505 A1, 2020-10-15], further in view of Feng et al. [US 20180047028 A1, 2018-02-15].


With respect to claim 1, Beason teaches a method for automatically updating a jobs database ([0023] a periodically-updated job database), the method comprising: 
executing a crawler system [e.g. query online corpora], the crawler system configured to scrape data from one or more job listings web sites ([0073] for each machine learning model of the database 120, serves to query online corpora. Any number of corpora can be given in corpora listing 501, and any number of postings may be returned from the queries of step 504. Having a set of postings that are at least hypothetically related to this learning model, then for each individual ones of such postings, step 506 operates to extract job description portions from the posting. Such extractions result in the shown incoming job descriptions 505); 
performing, by the crawler system, crawl events comprising new job data ([0082] when newly-encountered Ngrams are added into a particular machine learning model, its performance is enhanced, continuously make updates to the machine learning models, and inasmuch as the updated machine learning models are applied to new posts, the system recursively learns to be able to classify new titles and new descriptions); and 

executing a second crawl event on the employer ([0086] a given machine learning model query 607 specifies a job title (e.g., a normalized job title 613) and that query results are to be in the form of alternative titles, the title predicate access method 606 performs database accesses to retrieve alternative titles 105 from a determined one or more of the machine learning models in the database).
Beason does not teach executing a machine learning model on the new job data to predict a number of new jobs likely to be posted by an employer within a first period of time.
Gomes teaches executing a machine learning model on the new job data to predict a number of new jobs likely to be posted by an employer within a first period of time ([0037-0038] FIG. 2,  predicts the new job opening or opportunity (considered at 212 of FIG. 1) with a first organization (employer) a processor configured (the “configured processor”) determines or identifies a (first) plurality of attributes of the first job opening, and a plurality of employer attributes of the first employer. the determined attributes include job title, temporal context (elapsed time since previous job posting by first employer, and historic average number of job postings at the first employer over a time period inclusive of current and previous postings),..the configured processor uses a machine learning process to learn and identify, as a function of employment data within a repository 307 that a second job opportunity (the new job opportunity of FIG. 1) defined by a plurality of second job attributes is likely to be posted within a common temporal time period (concurrently, or within the next month, quarter, year, etc.)..); 
determining that a likelihood of an employer posting a new job within the first period of time [e.g. determining number of job postings employer within over a time period] ([0038] the configured processor uses a machine learning process to learn and identify, as a function of employment data within a repository 307 that a second job opportunity (the new job opportunity of FIG. 1) defined by a plurality of second job attributes is likely to be posted within a common temporal time period (concurrently, or within the next month, quarter, year, etc.) with the first job by employers having matching values of the attributes determined for the first employer (for example, within the same industry, having common or similar numbers of total employee and hiring trends, within a similar geographic region, etc.) Matching determinations at 306 are generally based on clustering processes within the machine learning process).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Beason with predicting a number of new jobs within a period of time of Gomes. Such a modification would identify and recommend new job positions that the employer should fill, or at least advertise for (Gomes [0040]).
Beason as modified by Gomes does not teach where the number of posts is above a threshold likelihood.
Feng teaches where the number of posts is above a threshold likelihood ([0050] the Sales Lead Engine 206 compares the total number of new job postings against a threshold value and the sales lead criterion is satisfied based on the threshold value being met or exceeded).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Beason with predicting a number of new jobs within a period of time of Gomes. Such a modification identifies a corresponding organization account in the social network service that corresponds with the identified organization selection (Feng [0039]).

With respect to dependent claim 2, Beason as modified by Gomes and Feng further teaches wherein the machine learning model comprises features including one or more of a location, a company, a job category, a number of jobs existing for the employer on a particular day, a number of jobs expired for a the employer on the particular day, a first average expiry time of a job with the employer, and a second average expiry time of a job in a job category (Gomes [0038] the configured processor uses a machine learning process to learn and identify, as a function of employment data within a repository 307 that a second job opportunity (the new job opportunity of FIG. 1) defined by a plurality of second job attributes is likely to be posted within a common temporal time period (concurrently, or within the next month, quarter, year, etc.) with the first job by employers having matching values of the attributes determined for the first employer (for example, within the same industry, having common or similar numbers of total employee and hiring trends, within a similar geographic region, etc.) Matching determinations at 306 are generally based on clustering processes within the machine learning process).

With respect to dependent claim 3, Beason as modified by Gomes and Feng further teaches presenting, in a user interface of a display, the new job data (Gomes [0003] presenting the new job in response to determining that a value of the target item within resume data mapped to a metadata representation of a candidate is deficient to qualify the candidate for the new job opportunity).

With respect to dependent claim 7, Beason as modified by Gomes and Feng further teaches wherein the machine learning model comprises a regression algorithm (Gomes [0027] machine learning processes discussed herein comprehend executing multi-agent artificial intelligence (AI) processes comprising regression and classification, etc.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Beason in view of Gomes, in view of Feng, as applied to claim 1, further in view of Hanigan [US 20160098685 A1, 2016-04-07].

 With respect to dependent claim 4, Beason as modified by Gomes and Feng does not teach wherein the crawl events further comprise job expiration data and further comprising determining, based at least in part on an expiry prediction model, a likelihood that a given job will expire by a second time
Hanigan teaches wherein the crawl events further comprise job expiration data and further comprising determining, based at least in part on an expiry prediction model, a likelihood that a given job will expire by a second time ([0069] server 100 makes the received job posting available to be viewed by applicants. Server 100 monitors the job posting, and, determines whether the time allotted for the job posting to be made available has expired).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Beason as modified by Gomes and Feng with utilizing job expiration feature of Hanigan. Such a modification would review the information and/or enter further information relating to vacant position  to create the job posting (Feng [0056]).

With respect to dependent claim 5, Beason as modified by Gomes, Feng and  Hanigan further teaches  performing, based on the expiry prediction model and at the second time, a third crawl event to determine that the given job has expired (Hanigan ([0069] server 100 makes the received job posting available to be viewed by applicants. Server 100 monitors the job posting, and, determines whether the time allotted for the job posting to be made available has expired (continually evaluating job expiration).

With respect to dependent claim 6, Beason as modified by Gomes, Feng and  Hanigan further teaches removing, the given job, from a database of open jobs (Hanigan [0069] if the time has expired, server 100, removes the job posting, thus making it unavailable to be viewed by applicants…).
 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mendes et al. [US 20200327503 A1] discloses the employability assessor and predictor.
Xue et al. [US 20190197480 A1] discloses the recommending relevant positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153